 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ANGELA ROMANO GONZALEZ,

 

 

Plaintiff, 19 Civ. 3312 (LTS) (KNE)
v. REVISED SCHEDULING ORDER
ANDREW M. SAUL, =

 

Defendant.

 

 

COMMISSIONER OF SOCIAL SECURITY, | USDC SISTY |
|

Kevin N. Fox, United States Magistrate Judge:

 

 

 

 

 

 

 

IT IS HEREBY ORDERED that:

l. Plaintiff's Motion for Judgment and Memorandum of Law in support of his
Motion shall be filed by January 3, 2020;

2. Defendant’s Opposition and or Cross-Motion and Memorandum of Law in
support shall be filed on March 3, 2020;

3, Plaintiff's Reply Memorandum shall be filed on March 24 2020;

4. Defendant’s Reply Memorandum shall be filed on April 14, 2020

Dated: New York, New York SO ORDERED:
December 3 2019

[Chto ag Seanie? Pre
HON. KEVIN N. FOX
UNITED STATES MAGISTRATE JUDGE
